FILED
                            NOT FOR PUBLICATION                             MAY 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WAY QUOE LONG, a.k.a. Wayson Long,               No. 15-15272
a.k.a. Joe Lee Young, a.k.a. Sean Young,
                                                 D.C. No. 1:12-cv-00357-AWI-
               Plaintiff - Appellant,            DLB

 v.
                                                 MEMORANDUM*
UNKNOWN, 20 Employees of Federal
Bureau of Prisons USP-Atwater,
California; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW and PAEZ, Circuit Judges.

      Way Quoe Long, a federal prisoner, appeals pro se from the district court’s

judgment dismissing his action, brought under Bivens v. Six Unknown Named


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging

constitutional claims related to the alleged destruction of his legal materials. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Zadrozny

v. Bank of New York Mellon, 720 F.3d 1163, 1167 (9th Cir. 2013). We affirm.

      The district court properly dismissed Long’s access-to-courts claim because

Long failed to allege facts sufficient to show that he suffered an actual injury as a

result of any defendant’s conduct. See Lewis v. Casey, 518 U.S. 343, 349-53

(1996) (access-to-courts claim requires showing that the defendants’ conduct

caused actual injury to a non-frivolous legal claim). The district court did not err

in denying Long’s motion for summary judgment on this claim. See Fed. R. Civ.

P. 56(a) (summary judgment is only proper “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law”); Padfield v. AIG Life Ins. Co., 290 F.3d 1121 (9th Cir. 2002)

(setting forth de novo standard of review for denial of summary judgment).

      The district court properly dismissed Long’s Sixth Amendment claim

because the Sixth Amendment right to counsel is inapplicable in habeas

proceedings. See Knaubert v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986) (“We

note . . . that the sixth amendment right to counsel does not apply in habeas corpus


                                           2                                    15-15272
actions.”); Hamilton v. Brown, 630 F.3d 889, 892 (9th Cir. 2011) (setting forth de

novo standard of review for dismissal under 28 U.S.C. § 1915A).

      The district court did not abuse its discretion by denying Long leave to file a

fourth amended complaint because amendment would have been futile. See

Chappel v. Lab. Corp. of Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth

standard of review and explaining that a district court may deny leave to amend

where amendment would be futile).

      Long’s motion to strike is denied.

      AFFIRMED.




                                           3                                   15-15272